Citation Nr: 0610162	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-25 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1956 to 
December 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for bilateral hearing 
loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran contends his current hearing loss stems from in-
service noise exposure, which occurred while serving as a 
main gun director on a Navy vessel.  He alleged the noise 
during battle station maneuvers and practice firings caused 
temporary losses of hearing for several days at a time.  
Service records shows that subsequent to basic training, the 
veteran was rated as seaman recruit (SR) and seaman 
apprentice (SA) from March 1956 to May 1956.  During his tour 
aboard the USS Raymond DE341, from May 1956 to December 1957, 
he was rated as a distribution clerk (DK) and a seaman (SN).  
The medical evidence of record indicates the veteran 
currently has mild to severe high frequency sensorineural 
hearing loss bilaterally.  Private examination in July 1999 
indicated that the veteran attributed his hearing loss to 
military and civilian occupations, and to radiation therapy.  
The veteran submitted lay evidence from family and a former 
coworker, who attest to the veteran's long-standing 
difficulty with hearing.  

The Board observes that the veteran has not yet been afforded 
a VA medical examination.  An examination is necessary to 
determine his current condition as it pertains to his 
bilateral sensorineural hearing loss, and to obtain an 
objective medical opinion as to the likelihood that the 
diagnosis has an etiological connection to his service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the case 
is remanded so that the veteran may be scheduled for the 
appropriate examination. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to service connection claims.  In the present 
appeal, because a remand of the case for further development 
is necessary, the RO is provided the opportunity to afford 
the veteran proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).   

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the information 
or evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  Thereafter, the veteran should be 
scheduled for a VA examination to determine 
the nature and etiology of any sensorineural 
hearing loss found.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included in 
the report of the physician/audiologist.  The 
examiner is requested to obtain a complete 
social and industrial history as it pertains 
to excessive noise exposure.  Based on the 
examination and review of the record, the 
examiner should offer an opinion as to whether 
it is at least as likely as not (i.e., there 
is at least a 50 percent probability) that the 
bilateral sensorineural hearing loss is 
etiologically related the veteran's service.

3.  The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim. 

4.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the issues on appeal.  If any 
benefit sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.   
Thereafter, the case should be returned to the 
Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

